DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/20/2021.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons:
Claims 1 and 19 recite the limitation “the first hole having a substantially lemniscate shape” that is not supported by the originally filed disclosure.  The specification does not explicitly recites the first hole having a substantially lemniscate shape nor do figs. 6A-6D show enough specificity to support the word “lemniscate” to describe the claimed first hole.  It is noted that paragraph [0076] of the specification describes the shape of the stress relief section as an “infinity loop”.  It is advised that such explicit disclosure should be used to describe the claimed first hole instead of the word “lemniscate” that is not supported by the originally filed disclosure.
Claim 5 recites limitation the third portion forms a semi-circular curve between the first portion and the second portion” that is not supported by the originally filed disclosure.  The specification does not explicitly recites the third portion has a semi-circular curve.  Fig. 5C shows the third portion 502 as an arched, arc or curved portion but does not show with enough specificity to support “semi-circular”.  In other words, at best fig. 5C only supports the third portion as a curve or arch but not specifically “semi-circular” because the word “semi-circular” has specific definition that is not supported by the originally filed disclosure.
Claim 6 recites the limitation “elliptical shape” that is not supported by the originally filed disclosure because the phrase “elliptical shape” is not explicitly recited in the specification to describe the claimed second and third holes.  Therefore, the recitation of “elliptical shape” imports additional definition to describe the shape of the second and third holes that is not supported by the originally filed disclosure.
Claim 14 recites the limitation “wherein the first in-plane interconnect is coupled to the end-tab jumper via a first weld point and a second weld point” that is not supported by the originally filed disclosure.  Fig. 7 shows the first in-plane interconnect is coupled to the end-tab 706 (not the end-tab jumper) via the first and second weld points.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Eisenfuhr (DE202011001341 with provided machine English translation), Laaly et al. (US 4,860,509) and Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123).
Addressing claims 1, 3, 7-8 and 19-20, Sakuma discloses a module and a method for fabricating a solar power module, the module comprising:
	a flexible substrate [0017-0018] having a first surface (fig. 2); and
	a plurality of photovoltaic cells 20 coupled to the first surface (fig. 2), the plurality of photovoltaic cells forming a plurality of adjacent strings (10a-10f), wherein each string of the plurality of adjacent strings comprises a subset of plurality of photovoltaic cells 20 electrically coupled in series ([0027] electrodes of opposite polarities from adjacent photovoltaic cells within a string are connected together via the wiring member 31; therefore, the cells within the solar cell string are connected in series), wherein a first adjacent string 10a of the plurality of adjacent strings is electrically coupled to a first end tab 32a2 (figs. 1 and 4), wherein a first photovoltaic cell of the first adjacent string is electrically coupled to the first end tab 32a2 via a first in-plane interconnect (either the portion 32a1 in fig. 4 or the electrode 22 in fig. 2 corresponds to the claimed first in-plane interconnect for electrically coupling the photovoltaic solar cell of the solar cell string to the first end tab; also, the electrode 22b is the claimed first in-lane interconnect and the plurality of electrodes 22a and 22b correspond to the claimed a plurality of in-plane interconnects as required by claim 7) wherein each photovoltaic solar cell of the plurality of photovoltaic solar cells has a first shape in a first plane approximately parallel with the first surface (figs. 1 and 2), wherein the first plane has a first axis (x-axis) and a second axis (y-axis) as shown in fig. 3, wherein a second adjacent string 10b of the plurality of adjacent strings is electrically coupled to a second end tab (portion 32a2 of the wiring 32a that is connected to the second adjacent string 10b shown in fig. 1), wherein the first end tab 32a and the second end tab 32a are coupled together via an end-tab jumper 32b (fig. 1), wherein the end-tab jumper includes a unitary structure (fig. 1 and [0038]) having a first portion (the portion overlapping the portion 32a2 of the first solar cell string 10a), a second portion (the portion overlapping the portion 32a of the second solar cell string 10b), and a third portion (the portion in gap between the adjacent solar cell strings shown in fig. 1), wherein the first and second portions are parallel with the flexible substrate (fig. 1).
Sakuma further discloses the wiring member 31 is flexible [0028].

Sakuma is silent regarding the module is a rollable module, the third portion is non-parallel with the first and second portions and wherein the first in-plane interconnect defines a first hole having a substantially lemniscate shape.

Eisenfuhr discloses end-tab jumper 150a for connecting a first end tab 140a and a second end tab 140b of adjacent solar cell strings (fig. 3); wherein, the end-tab jumper comprises a unitary electrically conductive structure 30 having a firs 31 and second 33 portions that are parallel to the surface of the encapsulant 40 and a third portion 32, located between the first and second portions, that is non-parallel to the first and second portions (fig. 1).  The third portion includes corrugated strain relief structure to ensure a passage of current and mechanical relief against tensile and compressive forces on the electronic components (Eisenfuhr, [0037 and 0046]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the third portion having the strain relief feature disclosed by Eisenfuhr in order to ensure passage of current and mechanical relief against tensile and compressive forces experienced by the module (Eisenfuhr, [0037 and 0046]).

Laaly discloses a module configured to be rollable (col. 3 ln 13-col. 4 ln 12).  The module includes a plurality of solar cell strings encapsulated between a front sheet 14 and flexible substrate 10 and encapsulant 12 (figs. 2-3) similarly to that Sakuma.  The plurality of solar cell strings are interconnected with electrically conductive wiring (fig. 1) similarly to that of Sakuma.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the solar cell materials, the front sheet, the substrate and the encapsulant materials disclosed by Laaly in order to provide a flexible module that can be rolled up for easy transportation and installation (Abstract, col. 3 ln 13 to col. 4 ln 12).

Inaba discloses an in-plane interconnect 90 for interconnecting the backside of adjacent solar cells 3 and 5 (fig. 1); wherein, the in-plane interconnect defines a hole 9d that has a shape that is the structural equivalence to the claimed lemniscate shape (fig. 3).  Furthermore, Inaba discloses each in-plane interconnect 90 of the plurality of in-plane interconnects defines a hole 9d with a major axis (the lengthwise axis) and a minor axis (the widthwise axis) shown in fig. 3, wherein the plurality of in-plane interconnects 90 is arranged such that the major axis of each hole is parallel with a central axis (figs. 2-3 show the major axis of each hole 9d is parallel with a central axis, which is defined by the axis of the sections 15a and 15b).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the in-plane interconnect having the lemniscate shaped holes disclosed by Inaba in order to limit occurrence of defective electrical connections between solar cells even when the solar module is expanded or contracted by changes in the temperature and has high durability (Inaba, [0010]).

Addressing claim 2, Sakuma discloses in fig. 1 that each string of the plurality of adjacent strings is coupled to a corresponding end tab 32a.

Addressing claim 4, annotated fig. 1 below shows the claimed first pick-up tab, second pick-up tab, third end tab and fourth end tab in the claimed manner.  In the module of Sakuma, the second pick up tab includes the annotated wire in combination with the wiring 32b and 32a of the solar cell 20I of the solar cell string 10c.

    PNG
    media_image1.png
    346
    664
    media_image1.png
    Greyscale


Addressing claims 9-12, fig. 1 of Sakuma discloses the first adjacent string 10a includes a first subset of photovoltaic solar cells 20 of the plurality of photovoltaic solar cells, and therein each of the first subset of photovoltaic solar cells has a first orientation relative to the second axis (y-axis, the claim does not further recite when constitutes the claimed first orientation; therefore, the way in which the first subset of solar cells 20 in the first adjacent string 10a orient corresponds to the claimed first orientation).  Similarly to the orientation of the solar cells in the second adjacent string 10b corresponds to the claimed second orientation that is inverted from the first orientation relative to the second axis because the orientation of the polarity of the solar cells in the second adjacent string 10b is inverted of the orientation of the polarity of the solar cells in the first adjacent string 10a in order for the solar cell strings 10a and 10b to be connected in series.  The solar cell string 10c is the structural equivalence to the claimed third string of the plurality of adjacent strings having the third subset of photovoltaic solar cells with the first orientation relative to the second axis.

Addressing claim 13, annotated fig. 3 of Sakuma above shows the first shape of the solar cell is symmetrical along the y-axis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Eisenfuhr (DE202011001341 with provided machine English translation), Laaly et al. (US 4,860,509) and Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123) as applied to claims 1-4, 7-13 and 19-20 above, and further in view of Kim et al. (US 2015/0102296).
Addressing claim 5, Eisenfuhr discloses the stress relieving structure has triangular shape (fig. 1).

Eisenfuhr is silent regarding the third portion forms a semi-circular curve between the first portion and the second portion.

Kim discloses stress relieving structure that has triangular shape or semi-circular shape [0017].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma in view of Eisenfuhr by substituting the known triangular stress relief structure with the semi-circular stress relief structure disclosed by Kim in order to obtain the predictable result of relieving stress on the structure (Rationale B, KSR decision, MPEP 2143).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Eisenfuhr (DE202011001341 with provided machine English translation), Laaly et al. (US 4,860,509) and Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123) as applied to claims 1-4, 7-13 and 19-20 above, and further in view of Linderman et al. (US 8,636,198).
Addressing claim 6, Inaba discloses first 9a and second 9b electrodes for coupling to the corresponding electrodes in the adjacent solar cells 3 and 5 (figs. 3-4, [0058]).  The longitudinal length or the major axis of the electrodes 9a and 9b are parallel to one another and are parallel to the minor axis of the first hole 9d.

Inaba is silent regarding the claimed second and third holes having the major axes in the claimed configuration.

Linderman discloses interconnector 220 for connecting the backsides of adjacent solar cells 202 and 204 (fig. 1).  The interconnector 220 includes tabs 224 that are the analogous structures to the electrodes 9a and 9b of Inaba for making direct electrical connection to the corresponding conductive sections of the solar cells (fig. 10).  The tabs 224 include elliptical shape depressions or holes 402 whose major axis is parallel to the major axis of the tab (fig. 37); therefore, Linderman implicitly discloses the major axes of holes 402 for the tabs positioned on the solar cell 202 are parallel to the major axes of the holes 402 for the tabs positioned on the solar cell 204.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the electrodes 9a and 9b of the interconnector of Sakuma in view of Inaba with the elliptical holes disclosed by Linderman in order to ensure reliable connection between the interconnector and the corresponding conductive sections on the back surface of the solar cells with flat surface contact between the interconnector and the conductive sections of the solar cell (Inaba, col. 1 ln 56 – col. 2 ln 11).  In the modified interconnector of Sakuma in view of Inaba and Linderman, the major axis of the depression holes 402 on the electrodes 9a and 9b is parallel to the minor axis of the first hole 9d in the claimed manner.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Eisenfuhr (DE202011001341 with provided machine English translation), Laaly et al. (US 4,860,509) and Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123) as applied to claims 1-4, 7-13 and 19-20 above, and further in view of Kajimoto (US 6,315,575).
Addressing claims 14-15, Sakuma disclose the in-plane interconnect is coupled to the end-tab jumper via electrical connection to the end tab at one end and is coupled to the last solar cell in the solar cell string.  Inaba discloses the electrodes 9a and 9b as attachment points between the interconnect and the corresponding solar cells (fig. 3).

Sakuma, Eisenfuhr, Laaly and Inaba are silent regarding the claimed first, second, third and fourth weld points in the claimed manner.

Kajimoto discloses an interconnect for electrically connecting adjacent solar cells; wherein, the interconnect 1 includes a plurality of weld points 3 at one end and a plurality of weld points at the opposite end (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the in-plane interconnect of Sakuma in view of Inaba with the plurality of weld points at opposite ends as disclosed by Kajimoto in order to increase the reliability of the connection portion of the interconnect to the corresponding conductive sections (Kajimoto, col. 2 ln 66 to col. 3 ln 3 and col. 4 ln 23-47).  In the modified interconnect of Sakuma in view of Kajimoto, the plurality of weld points 3 at the end that is coupled to the end tab includes the claimed first and second weld points and the plurality of weld points 3 at the opposite end that is coupled to the photovoltaic cell includes the claimed third and fourth weld points.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Eisenfuhr (DE202011001341 with provided machine English translation), Laaly et al. (US 4,860,509) and Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123) as applied to claims 1-4, 7-13 and 19-20 above, and further in view of Lasich (US 2015/0380588).
Addressing claims 16-18, Sakuma, Eisenfuhr and Laaly are silent regarding the limitations of current claims.

Lasich discloses a photovoltaic module comprises bypass diode 53 attached to the back surface of each of the photovoltaic cell 7 within the photovoltaic cell strings (figs. 10-11).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the bypass diode attached to the back surface of each of the photovoltaic cell as disclosed by Lasich in order to allow the module to continue functioning in the event that there is a failure of one or more than one of the photovoltaic cells in the module (Lasich, [0040]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/10/2022